 


110 HR 410 IH: United States Physician Shortage Elimination Act of 2007
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 410 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Conyers (for himself, Mrs. Christensen, Mr. Davis of Illinois, Mr. Bishop of Georgia, Ms. Jackson-Lee of Texas, and Mr. Jackson of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to increase the number of primary care physicians serving health professional shortage areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Physician Shortage Elimination Act of 2007. 
2.FindingsCongress finds the following: 
(1)The average life expectancy in the United States has increased to 80 years of age, causing an ever-increasing demand for medical care. 
(2)In 1975, United States medical schools graduated approximately 12,716 physicians. Half of these physicians entered programs of medical studies as graduates of United States colleges and universities. The other half consisted of graduates of foreign institutions admitted to United States medical schools under the J–1 Visa Program. 
(3)Presently, the number of applicants, foreign and domestic, seeking admission to United States medical schools has decreased to approximately 39,109. 
(4)During the last 20 years, median tuition and fees at medical schools have increased by 229 percent (122 percent adjusted for inflation) in private schools and by 479 percent (256 percent adjusted for inflation) in public schools. 
(5)The Association of American Medical Colleges, in its Statement on the Physician Workforce, dated June, 2006, called for an increase of 1,500 National Health Service Corps program awards per year to help meet the need for physicians caring for underserved populations and to help address rising medical student indebtedness. 
(6)The National Health Service Corps program has a proven record of supplying physicians to underserved areas, and has played an important role in expanding access for underserved populations in rural and inner city communities. 
(7)Continued expansion of the National Health Service Corps program is strongly recommended. 
(8)The growing debt incurred by graduating medical students is likely to increase the interest and willingness of graduates of United States medical schools to apply for National Health Service Corps program funding and awards. 
(9)One third (250,000) of active physicians are over the age of 55 and are likely to retire in the next ten years, while the population will have increased by 24 percent. These demographic changes will cause the population-to-physician ratio to peak by the year 2020. 
(10)The Indiana State Medical Licensing Board has estimated that in 20 years there will be 200,000 fewer physicians available to deliver medical services. 
(11)In 2005, the Council on Graduate Medical Education stated in a report to Congress that there will be a shortage of not fewer than 90,000 full-time physicians by 2020. 
(12)A decrease in Federal spending to carry out programs authorized by title VII of the Public Health Service Act threatens the viability of programs used to solve the problem of inadequate access to health care. 
(13)A continuing decline in the number of family physicians may lead to renewed shortages of safety net and rural physicians. 
(14)There is a declining ability to recruit qualified medical students from rural and underserved areas, coupled with greater difficulty on the part of community health centers and other clinics to attract adequate personnel. 
3.Reauthorization of National Health Service Corps Scholarship Program and Loan Repayment Program 
(a)Reauthorization of appropriationsSection 338H(a) of the Public Health Service Act (42 U.S.C. 254q(a)) is amended by striking $146,250,000 and all that follows through the period and inserting $300,000,000 for each of fiscal years 2007 through 2011.. 
(b)Scholarships for medical studentsSection 338H of such Act is further amended by adding at the end the following: 
 
(d)Scholarships for medical studentsOf the amounts appropriated under subsection (a) for a fiscal year, the Secretary shall obligate $30,000,000 for contracts for scholarships under this subpart to individuals who are accepted for enrollment, or enrolled, in a course of study or program described in section 338A(b)(1)(B) that leads to a degree in medicine or osteopathic medicine. . 
4.Reauthorization of certain programs providing grants for health professions training for diversity 
(a)Grants for centers of excellenceSection 736(h)(1) of the Public Health Service Act (42 U.S.C. 293(h)(1)) is amended by striking $26,000,000 and all that follows through 2002 and inserting $33,610,000 for each of fiscal years 2007 through 2011. 
(b)Educational assistance for individuals from disadvantaged backgroundsSection 740(c) of such Act (42 U.S.C. 293d(c)) is amended by striking $29,400,000 and all that follows through the period and inserting $35,650,000 for each of fiscal years 2007 through 2011. . 
5.Expansion of residency training programs and primary care services offered by community health centersPart C of title VII of the Public Health Service Act (42 U.S.C. 293k et seq.) is amended— 
(1)by adding before section 747 the following: 
 
IIn general; and 
(2)by adding after section 748 the following: 
 
IIAdditional programs 
749.Grants to expand medical residency training programs at community health centers 
(a)Program authorizedThe Secretary may make grants to community health centers— 
(1)to establish, at the centers, new or alternative-campus accredited medical residency training programs affiliated with a hospital or other health care facility; or 
(2)to fund new residency positions within existing accredited medical residency training programs at the centers and their affiliated partners. 
(b)Use of fundsAmounts from a grant under this section shall be used to cover the costs of establishing or expanding a medical residency training program described in subsection (a), including costs associated with— 
(1)curriculum development; 
(2)equipment acquisition;  
(3)recruitment, training, and retention of residents and faculty; and 
(4)residency stipends. 
(c)ApplicationsA community health center seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(d)PreferenceIn selecting recipients for a grant under this section, the Secretary shall give preference to funding medical residency training programs focusing on primary health care. 
(e)DefinitionIn this section: 
(1)The term accredited, as applied to a new or alternative-campus medical residency training program, means a program that is accredited by a recognized body or bodies approved for such purpose by the Accreditation Council for Graduate Medical Education, except that a new medical residency training program that, by reason of an insufficient period of operation, is not eligible for accreditation on or before the date of submission of an application under subsection (c) shall be deemed accredited if the Accreditation Council for Graduate Medical Education finds, after consultation with the appropriate accreditation body or bodies, that there is reasonable assurance that the program will meet the accreditation standards of such body or bodies prior to the date of graduation of the first entering class in that program. 
(2)The term community health center means a health center as defined in section 330. 
749A.Grants to improve delivery of primary care services in community health centers 
(a)Primary care access grants 
(1)Program authorizedThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may make grants to community health centers for the purpose of increasing the number of medical service providers associated with such centers. 
(2)GrantsA recipient of a grant under this subsection shall be eligible to receive such grants for a total of 5 fiscal years. 
(3)Use of fundsA recipient of a grant under this subsection shall use amounts from the grant for one or more of the following activities: 
(A)To recruit residents for medical residency training programs at the community health center. 
(B)To establish a multi-community physician mentoring program to encourage upper level residents to remain in the State in which the community health center and medical residency training program are located. 
(C)To enter into contracts for technical assistance for the purpose of recruiting or retaining primary health care staff. 
(D)To enter into contracts for technical assistance in preparing contracts with local providers of primary health care to provide services for medically underserved communities.  
(4)ApplicationA community health center seeking a grant under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(b)Grants for primary care facility capital expenditures 
(1)Program authorizedThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may make grants to community health centers for the purpose of increasing primary health care capabilities through the construction, expansion, or renovation of facilities. 
(2)GrantsA recipient of a grant under this subsection shall be eligible to receive such grants for a total of 5 fiscal years. 
(3)Use of fundsA recipient of a grant under this subsection shall use amounts from the grant for one or more of the following activities: 
(A)To acquire or lease facilities. 
(B)To construct new facilities. 
(C)To repair or modernize existing facilities. 
(D)To purchase or lease medical equipment. 
(c)DefinitionThe term community health center means a health center as defined in section 330.  
749B.Authorization of appropriationsThere is authorized to be appropriated $200,000,000 for fiscal year 2007 and such sums as may be necessary for each fiscal year thereafter to carry out this subpart.. 
 
